department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list tep ratt legend company a plan a dear plan b this letter is in response to your request dated date submitted on your behalf by your authorized representative in which you request a private_letter_ruling that payments of lump sums to retired participants covered individuals under either plan a or plan b the pension plans who have already commenced annuity payments or the otherwise settling of retired participants’ pension liability through a sec_414 of the internal_revenue_code the code transfer will not result in the exclusion of such participants from the class of individuals with respect to whom qualified transfers qualified future transfers and collectively bargained transfers _ can be made to fund post-retirement health and insurance benefits under sec_420 of the code pension plans under sec_401 of the code which are the subject of this ruling_request each of the pension plans has a favorable determination_letter company a sponsors plan a and plan b two tax-qualified defined benefit plan a provides that qualified transfers defined under sec_420 of the code as set forth under the applicable law section of excess_pension_assets generally in excess of or of the plan’s benefits liabilities depending on the type of transfer may be made to an account meeting the requirements of sec_401 plan b provides that qualified transfers as well as qualified future transfers and collectively bargained transfers both defined under sec_420 as set forth under the applicable law section may be made pursuant to sec_420 of the code ’ company a intends to amend the pension plans to make available during a limited window period to certain participants who are currently receiving benefits an opportunity to select a lump sum distribution in lieu of their remaining annuity payments both plan a and plan b have provisions which are represented to meet the requirements of sec_401 of the code and which are used to fund post-retirement health benefit plans plan b also has provisions for a life_insurance fund used to fund post-retirement life_insurance benefits plan a and plan b provide that health care funds shall be credited with company contributions designated for that purpose as well as transfers of excess_assets under the plans to the extent and as defined and permitted by sec_420 of the code under plan b the life_insurance fund shall be credited with transfers of excess_assets under the plan to the extent and as defined and permitted by sec_420 of the code plan a and plan b currently provide for sec_420 transfers to fund and pay post-retirement health and life_insurance benefits as applicable for participants who are retired and currently receiving pension benefits based on the facts and representations stated above company a requests a ruling that the payment of lump sums or the otherwise settling of the pension liability to covered individuals who elected to receive their remaining annuity payments in the form of lump sum distributions or whose remaining annuity payments have been otherwise settled such as through purchase of an irrevocable annuity_contract or a sec_414 of the code transfer will not result in the exclusion of such participants from the class of individuals to whom transfers can be made under sec_420 to fund post-retirement health and life_insurance benefits applicable law sec_401 of the code provides in applicable part ujnder regulations prescribed by the secretary and subject_to the provisions of sec_420 a pension or annuity plan may provide for payment of benefits for sickness accident hospitalization and medical_expenses of retired employees their spouses and dependents the company may amend plan a to allow for qualified future transfers the company may amend plan a to provide for a life_insurance fund sec_1_401-14 provides under sec_401 a qualified_pension or annuity plan may provide for the payment of medical benefits described in sec_401 only for retired employees their spouses or their dependents to be retired for purposes of eligibility to receive medical benefits described in section to receive retirement benefit sec_401 an employee must be eligible provided under the pension_plan or else be by an employer providing such medical benefits by reason of permanent disability for purposes of the preceding sentence an employee is not considered to be eligible to receive retirement benefits provided under the plan if he is still employed by the employer and a separation from employment is a condition to receive the retirement benefits retired sec_420 of the code provides generally that if there is a qualified_transfer of any excess_pension_assets of a defined_benefit_plan to a health_benefits_account established and maintained under sec_401 or to an applicable_life_insurance_account within the meaning of sec_420 of the code no amount shall be includable in the gross_income of the employer maintaining the plan solely by reason of such transfer and the transfer shall not be treated as an employer_reversion for purposes of sec_4980 or as a prohibited_transaction for purposes of sec_4975 sec_420 of the code provides generally that qualified_transfer means a transfer of excess_pension_assets of a defined_benefit_plan to a health_benefits_account or an applicable_life_insurance_account which is part of such plan and which does not contravene any other provision of the law and with respect to which certain use vesting and minimum cost requirements under sec_420 are met sec_420 provides the amount of excess_pension_assets which may be transferred to an account in a qualified_transfer shall not exceed the amount which is reasonably estimated to be the amount the employer maintaining the plan will pay whether directly or through reimbursement out of such account during the taxable_year of transfer for qualified_current_retiree_liabilities sec_420 of the code provides that qualified current retiree liabilities’ means with respect to any taxable_year the aggregate amounts including administrative expenses which would have been allowable as a deduction to the employer for such taxable_year with respect to applicable_health_benefits and applicable_life_insurance_benefits provided during such taxable_year if- i such benefits were provided directly by the employer and ii the employer used the cash_receipts_and_disbursements_method of accounting sec_420 of the code defines applicable_health_benefits as health benefits or coverage which are provided to i retired employees who immediately before the qualified_transfer are entitled to receive such benefits by reason of retirement and who are entitled to pension benefits under the plan and ii their spouses and dependents sec_420 of the code defines applicable_life_insurance_benefits in relevant part as group-term_life_insurance coverage provided to retired employees who immediately before the qualified_transfer are entitled to receive such coverage by reason of retirement and who are entitled to pension benefits under the plan subject_to certain requirements sec_420 of the code states that key employees under sec_416 are excluded in computing qualified_current_retiree_liabilities sec_420 of the code which was added to sec_420 in provides special rules for qualified future transfers and collectively bargained transfers qualified future transfers and collectively bargained transfers mean transfers which meet all the requirements for a qualified_transfer with certain exceptions a in determining excess_pension_assets the excess shall be determined by reference to of the plan’s benefits liabilities also there is a requirement to maintain a funded status for the plan within the parameters set out in sec_420 of the code b under sec_420 of the code the amount of excess_pension_assets which may be transferred in the case of a qualified_future_transfer is generally limited to the sum of if the transfer_period includes the taxable_year of the transfer the amount determined under sec_420 for such taxable_year plus in the case of all other taxable years in the transfer_period the sum of the qualified_current_retiree_liabilities which the in accordance with guidance issued by the secretary will be incurred for each of such years plan reasonably estimates sec_420 provides that the amount of excess_pension_assets which may be transferred in a collectively bargained transfer is generally limited to the amount which is reasonably estimated to be the amount the employer will pay out of the account during the collectively_bargained_cost_maintenance_period for collectively_bargained_retiree_liabilities c the minimum cost requirements of sec_420 of the code must be modified as provided under sec_420 d in the case of a collectively bargained transfer it is a transfer which- i is made in accordance with a collective bargaining agreement ii before the transfer the employer designates in a written notice delivered to each employee_organization that is a party to the collective bargaining agreement as a collectively bargained transfer in accordance with this section and iii involves a defined_benefit_plan maintained by an employer which in its taxable_year ending in provided health benefits or coverage to retirees and their spouses and dependents under all of the health benefit plans maintained by the employer but only if the aggregate cost of such benefits or coverage which would have been allowable as a deduction to the employer in the circumstances described is at least percent of the gross_receipts of the employer sec_420 of the code defines collectively_bargained_retiree_liabilities as the present_value as of the beginning of a taxable_year and determined in accordance with the applicable collective bargaining agreement of all collectively_bargained_health_benefits and collectively_bargained_life_insurance_benefits including administrative expenses for such taxable years during the collectively_bargained_cost_maintenance_period as defined in sec_420 excluding benefits for key employees under sec_416 sec_420 of the code defines in applicable part collectively_bargained_health_benefits as health benefits or coverage- i which are provided to retired employees who immediately before the collectively bargained transfer are entitled to receive such benefits by reason of retirement and who are entitled to pension benefits under the plan and their spouses and dependents and ii if specified by the provisions of the collectively bargained agreement governing the collectively bargained transfer which will be provided at retirement to employees who are not retired employees at the time of the transfer and who are entitled to receive such benefits and who are entitled to pension benefits under the plan and their spouses and dependents sec_420 of the code defines collectively_bargained_life_insurance_benefits as applicable_life_insurance_benefits which are provided to retired employees who immediately before the transfer are entitled to receive such benefits by reason of retirement and if specified by the provisions of the collectively bargained agreement governing the transfer applicable_life_insurance_benefits which will be provided at retirement to employees who are not retired employees at the time of transfer analysis the issue in this ruling_request is whether individuals who have elected to receive lump sum distributions in lieu of their remaining annuity payments or whose remaining annuity payments are otherwise settled are members of the class of individuals with respect to whom qualified transfers qualified future transfers and collectively bargained transfers may be made and for whom applicable_health_benefits under sec_420 of the code applicable_life_insurance_benefits under sec_420 collectively_bargained_health_benefits under sec_420 and collectively_bargained_life_insurance_benefits under sec_420 may be paid from the pension plans’ sec_401 accounts and retiree life_insurance accounts as applicable under e c of the code relating to a qualified_transfer the class of individuals eligible for health benefits are those retired employees who immediately before the qualified_transfer are entitled to receive such health benefits and who are entitled to pension benefits under the plan sec_420 defines eligibility for applicable_life_insurance_benefits in almost identical terms individuals eligible are those who immediately before the qualified_transfer are entitled to receive such coverage by reason of retirement and who are entitled to pension benefits under the plan similar language is also used in sec_420 relating to collectively_bargained_health_benefits and sec_420 relating to collectively_bargained_life_insurance_benefits it is clear from sec_420 sec_420 sec_420 and sec_420 that a qualifying retiree with respect to whom a qualified_transfer qualified_future_transfer or collectively bargained transfer may be made must be an individual who is retired and who immediately before the transfer was entitled to receive health or life_insurance benefits by reason of retirement what is less clear is whether such an individual must be entitled to receive pension benefits under the plan immediately before the transfer or whether it is sufficient that the retiree was entitled to pension benefits at retirement ie whether the provisions also cover retirees whose pension benefits have already been completely paid out in a lump sum prior to transfer or whose remaining annuity payments have been otherwise settled sec_420 of the code defines the applicable_health_benefits that may be funded through a qualified_transfer to sec_401 account sec_420 provides further that health benefits may be provided to retired employees who immediately before the qualified_transfer are entitled to receive such benefits upon retirement and who are entitled to pension benefits under the plan and their spouses and dependents sec_1_401-14 explains that for an employee to be retired for purposes of eligibility to receive medical benefits described in sec_401 of the code he or she must be separated from service the focus of the regulation is on retirement active participants are not eligible for medical benefits under sec_401 there is no indication that the manner in which pension benefits are paid out is relevant for purposes of determining eligibility for benefits under sec_401 thus any employee who has received a distribution is receiving a distribution or who has retired and is entitled to receive a future distribution is a member of the class which is entitled to pension benefits under the plan and as such amounts can be set_aside in a h account for them distributions to these members include but are not limited to a monthly annuity a term certain form of payment or a prior lump sum distribution this class also includes those individuals who are spouses or dependents of these employees as long as an individual has earned pension benefits under the plan and retired his or her retiree health benefits can be funded through a sec_401 account even if the pension benefit has been paid out through a lump sum or otherwise settled prior to payments being made under the sec_401 account the same principle applies to retiree life_insurance benefits ruling therefore in this circumstance covered individuals who elect to receive a lump sum distribution in lieu of their current annuity or whose remaining annuity payments are otherwise settled in the manner previously described and their spouses and dependents are members of the class of participants with respect to whom qualified transfers qualified future transfers and collectively bargained transfers may be made under sec_420 of the code and with respect to whom transferred assets and any income allocable thereto may be paid from a sec_401 account or an applicable_life_insurance_account except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction above under any other provision of the code no opinion is expressed regarding the qualification of the pension plans this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 2u1511044 sincerely muth by vet william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
